DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objections of claims 9 and 21 previously set forth in the Non-Final Office Action mailed on 4/16/2021 are hereby withdrawn.
Applicant’s arguments with respect to the rejections previously made have been fully considered but they are not persuasive.
   In regards to independent claim 1, Applicant argued that “Chamberlain is limited to describing a straightforward comparison operation and does not describe or suggest operations on sets of substrings, finding longest matches, and/or outputting commands for compressed data based on longest matches for substrings such as in the independent claims.”
Examiner respectfully disagrees with the above arguments.
In response to the arguments, it is submitted the cited limitations are being properly addressed by Chamberlain based at least on Chamberlain disclosing the following:
Chamberlain describes operations on sets of substrings as recited in claim 1, which states, “the comparator is configured to compare each of N substrings from the search string with stored data from the history buffer to find matches between the substrings and the stored data, each substring being of a specified length in bytes and including a different ordered sequence of bytes from the search string.” The substring operations as stated in claim 1 to compare the substrings, 
Also, the language of claim 1 does not define “a longest match”. Therefore, “longest match” is a relative term, and finding a longest match is simply one type of matching than can be done on the target data. Chamberlain discloses in paragraph [0077], “As has been explained above, the invention may be used to perform a variety of different types of matching or data reduction operations on the target data.” Chamberlain goes on to explain that “Exact and approximate string matching will be described with reference to FIGS. 2-5.” In the remainder of paragraph [0077] and in paragraph [0078], Chamberlain explains various types of exact and approximate matching for the target data. Thus, for at least the reasons as set forth above, it is submitted that the limitation of “finding longest matches” is properly addressed.
In addition, Chamberlain discloses selectively outputting commands for compressed data in Fig. 2 and in paragraph [0070], which states, “As further shown in FIG. 2, typically the outputs of the analog circuitry are selectively provided to a single digital decoder 23 which then processes one such output”.  However, the limitation in claim 1 also includes “based on longest matches for substrings,” which is nonfunctional descriptive material and is not functionally involved in the step recited. The outputting step would be performed the same regardless of the data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have 
In regards to independent claim 14, the emphasized limitations that the Applicant agues in claim 14 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Thus, it is submitted that the cited limitations are properly disclosed by at least Chamberlain. For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4, 10-15, 17, 19, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlain et al.  (US 20180157504 A1, hereinafter Chamberlain). 

Regarding Claim 1, Chamberlain discloses an electronic device for creating compressed data from original data ([0122]: Examples of data manipulation operations… that can be performed on a PLD 20 include… compression), the electronic device comprising: a compression subsystem (Fig. 42, compression engine 4200) that includes a comparator (Fig. 1, re-configurable logic device 21), a history buffer (Fig. 4, compare register 35), a match detector (Fig. 4, word-level comparison logic 37), and a command generator (Fig. 2, digital decoder 23); 
the compression subsystem, starting in each cycle of a clock ([0105]: As shown in FIG. 17, in the first (i.e., combinational) part of the clock cycle of the system, the four underlined values are computed), configured to process a search string to generate commands for the compressed data ([0123]: Each stage 202 of the pipeline 200 is configured to process the data it receives according to its intended functionality (e.g., compression)), the search string including a number of bytes from the original data([0165]: a file is divided into one or more segments; ([0167]: For example, the minimum segment size can be 512 bytes), 
wherein, when processing the search string: the comparator is configured to compare each of N substrings from the search string with stored data from the history buffer to find matches between the substrings and the stored data ([0045]: FIG. 13 is a graphical representation of a correlation function calculated continuously as the target data in the magnetic storage medium is scanned and compared with the data key; [0077]: matching is done using analog comparators), each substring being of a specified length in bytes ([0165]: a file is divided into one or more segments, wherein each segment is a power of 2) and including a different ordered sequence of bytes from the search string ([0046]: FIG. 14 is a graphical representation of a correlation function as the data key is continuously compared with a signal taken from reading a different set of target data from the magnetic storage medium);
the match detector is configured to determine a longest match for each of the substrings ([0112]: A match is identified by the re-configurable logic device 20 when the value on any row exceeds a predetermined threshold);
and the command generator is configured to selectively output commands for the compressed data based on the longest matches for the substrings ([0070]: As further shown in FIG. 2, typically the outputs of the analog circuitry are selectively provided to a single digital decoder 23 which then processes one such output). 

Regarding Claim 2, Chamberlain discloses the electronic device of claim 1, wherein: the comparator comprises comparison elements ([0073]: As depicted in FIG. 1, the re-configurable logic device 21 [comparator] may itself include a plurality of functional logic elements); and when comparing each of the substrings with the stored data from the history buffer to find the matches, the comparator is configured to: 
provide the substring (Fig. 4, data shift register 27) and comparison strings from the stored data (Fig. 4, compare register 35) as inputs to corresponding elements of the comparison elements ([0081]: Fine-grained comparison logic device 31 performs element by element comparisons between the elements of the data shift register 27 and the compare register 35), each comparison string being of the specified length in bytes ([0165]: a file is divided into one or more segments, wherein each segment is a power of 2) and including a different ordered sequence of bytes from the stored data ([0046]: FIG. 14 is a graphical representation of a correlation function as the data key is continuously compared with a signal taken from reading a different set of target data from the magnetic storage medium); and 
receive, as an output of the corresponding elements, an identifier for each match that indicates a length of the match ([0077]: The success of an approximate match may be determined by the correlation value set in the re-configurable logic device 21 or by using one of a number of matching-performance metrics stored therein such as the number of bits within a data key that are equal to the corresponding bits in the scanned target data [length]).

Regarding Claim 4, Chamberlain discloses The electronic device of claim 1, wherein: the match detector includes N match pipelines ([0073]: the individual logic elements could be configured in a pipeline), each match pipeline including K stages of longest match selectors arranged in a sequence ([0123]: the first stage 202 in the pipeline 200 operates on data streaming from a mass storage medium 26 and processes that data according to its functionality [compression]. The data processed by stage 1 is thereafter passed to stage 2 for further processing, and so on, until stage N is reached), each match pipeline including K stages of longest match selectors arranged in a sequence ([0047]: FIG. 15 is one embodiment of a table generated by the present invention for use in performing sequence matching operations); 
and when determining the longest match for each of the substrings, the match detector is configured to: receive, in a corresponding one of the match pipelines, matches for the substring from the comparator ([0077]: Point A in FIG. 2, where matching is done using analog comparators and correlation techniques); 
([0077]: Exact and approximate string matching will be described with reference to FIGS. 2-5; [0059]: FIGS. 29 and 30 illustrate exemplary embodiments for multi-stage processing pipelines implemented on a re-configurable logic device;).

Regarding Claim 10, Chamberlain discloses the electronic device of claim 1, wherein the compression subsystem further includes: a string handler configured to, in each cycle of the clock: 
acquire the search string from the original data (Fig. 9; [0094]: after the mass storage medium 26 reaches its starting location as at 79, the target data stored on the mass storage medium is continuously read as at step 78 to generate a continuous stream signal representative of the target data); and 
provide the search string to the comparator (Fig. 9, digital comparator, matching and correlation 82; [0077]: Point A in FIG. 2, where matching is done using analog comparators and correlation techniques).

Regarding Claim 11, Chamberlain discloses the electronic device of claim 10, wherein, after providing the search string to the comparator in each cycle of the clock, the string handler is configured to: 
([0105]: As shown in FIG. 18, in the second (i.e., latch) part of the clock cycle, all the characters in di,j and tj are shifted one position to the right. A comparator 61 is positioned at each diagonal cell of the d array and determines when the threshold has been exceeded; [0073]: As depicted in FIG. 1, the re-configurable logic device 21 may itself include a plurality of functional logic elements including a data shift register; Fig. 9, Process/Send to Disk Cache/Other 86; [0096]: the target data is processed as at step 86 and the key data requested by the search inquiry is sent to a disk cache 30).

Regarding Claim 12, Chamberlain discloses the electronic device of claim 10, wherein: the search string includes a number of bytes from the original data starting from a starting byte in the original data ([0094]; FIG. 47(a )): and after providing the search string to the comparator in each cycle of the clock, the string handler is configured to: 
increment the starting byte by N bytes ([0011]: if the data is stored in octets, then the accessing circuitry must access the data in octets and process it in an incremental manner), 
thereby configuring the compression subsystem to process a next search string in a next cycle of the clock ([0105]: FIG. 9… Should a match be found, then the target data is processed as at step 86… A logical step 88 is preferably included for returning to the continuous reading of target data from the mass storage medium 26).

Regarding Claim 13, Chamberlain discloses the electronic device of claim 1, further comprising: 
([0079]: The results may be sent to a control microprocessor 22, which may or may not be configured as part of an FPGA, to execute logic associated with a compound or complex search inquiry).

Regarding Claim 14, Chamberlain discloses a method for creating compressed data from original data ([0122]: Examples of data manipulation operations… that can be performed on a PLD 20 include… compression), in an electronic device that comprises a compression subsystem (Fig. 42, compression engine 4200) that includes a comparator (Fig. 1, re-configurable logic device 21), a history buffer (Fig. 4, compare register 35), a match detector (Fig. 4, word-level comparison logic 37), and a command generator (Fig. 2, digital decoder 23); 
the method comprising: starting in each cycle of a clock ([0105]: As shown in FIG. 17, in the first (i.e., combinational) part of the clock cycle of the system, the four underlined values are computed), processing a search string by the compression subsystem to generate commands for the compressed data ([0123]: Each stage 202 of the pipeline 200 is configured to process the data it receives according to its intended functionality (e.g., compression)), the search string including a number of bytes from the original data([0165]: a file is divided into one or more segments; [0167]: For example, the minimum segment size can be 512 bytes), 
the processing the search string including: comparing, by the comparator, each of N substrings from the search string with stored data from the history buffer to find matches between the substrings and the stored data ([0045]: FIG. 13 is a graphical representation of a correlation function calculated continuously as the target data in the magnetic storage medium is scanned and compared with the data key; [0077]: matching is done using analog comparators), each substring being of a specified length in bytes ([0165]: a file is divided into one or more segments, wherein each segment is a power of 2) and including a different ordered sequence of bytes from the search string ([0046]: FIG. 14 is a graphical representation of a correlation function as the data key is continuously compared with a signal taken from reading a different set of target data from the magnetic storage medium);
determining, by the match detector, a longest match for each of the substrings ([0112]: A match is identified by the re-configurable logic device 20 when the value on any row exceeds a predetermined threshold);
and selectively outputting, by the command generator, commands for the compressed data based on the longest matches for the substrings ([0070]: As further shown in FIG. 2, typically the outputs of the analog circuitry are selectively provided to a single digital decoder 23 which then processes one such output).

Regarding Claim 15, Chamberlain discloses the method of claim 14, wherein: the comparator comprises comparison elements ([0073]: As depicted in FIG. 1, the re-configurable logic device 21 may itself include a plurality of functional logic elements); and comparing each of the substrings with the stored data from the history buffer to find the matches includes, for each of the substrings:  
providing the substring (Fig. 4, data shift register 27) and comparison strings from the stored data (Fig. 4, compare register 35) as inputs to corresponding elements of the comparison elements ([0081]: Fine-grained comparison logic device 31 performs element by element comparisons between the elements of the data shift register 27 and the compare register 35), each comparison string being of the specified length in bytes ([0165]: a file is divided into one or more segments, wherein each segment is a power of 2) and including a different ordered sequence of bytes from the stored data ([0046]: FIG. 14 is a graphical representation of a correlation function as the data key is continuously compared with a signal taken from reading a different set of target data from the magnetic storage medium); and 
receiving, as an output of the corresponding elements, an identifier for each match that indicates a length of the match ([0077]: The success of an approximate match may be determined by the correlation value set in the re-configurable logic device 21 or by using one of a number of matching-performance metrics stored therein such as the number of bits within a data key that are equal to the corresponding bits in the scanned target data).

Regarding Claim 17, Chamberlain discloses the method of claim 14, wherein: the match detector includes N match pipelines ([0073]: the individual logic elements could be configured in a pipeline), each match pipeline including K stages of longest match selectors arranged in a sequence ([0123]: the first stage 202 in the pipeline 200 operates on data streaming from a mass storage medium 26 and processes that data according to its functionality [compression]. The data processed by stage 1 is thereafter passed to stage 2 for further processing, and so on, until stage N is reached); and determining the longest match for each of the substrings includes:
receiving, in a corresponding one of the match pipelines, matches for the substring from the comparator ([0077]: Point A in FIG. 2, where matching is done using analog comparators and correlation techniques); and in each stage of the stages in the corresponding one of the match pipelines, selecting local longest matches from among separate groups of matches and providing the local longest matches as matches for a next stage of the match pipeline, wherein a final stage of the stages selects the longest match from among a final and smallest separate group ([0050]: FIG. 19 is the table of FIG. 15 representing a particular sequence matching example).

Regarding Claim 19, Chamberlain discloses the method of claim 18, wherein outputting the command includes: when no match was found or the longest match is shorter than a threshold length, outputting a literal write command ([0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); and 
when the longest match is longer than the threshold length, outputting a string copy command ([0018]: When a match initially selected as output for the current byte position has a maximum match length, the path block may determine whether matches at any subsequent byte positions extend the length of the initial match, and, if so, merge the matches to form a longer match at the current byte position).

Regarding Claim 22, Chamberlain discloses the method of claim 14, wherein the compression subsystem further includes: a string handler configured to, in each cycle of the clock: 
acquire the search string from the original data (Fig. 9; [0094]: after the mass storage medium 26 reaches its starting location as at 79, the target data stored on the mass storage medium is continuously read as at step 78 to generate a continuous stream signal representative of the target data); and 
(Fig. 9, digital comparator, matching and correlation 82; [0077]: Point A in FIG. 2, where matching is done using analog comparators and correlation techniques).

Regarding Claim 23, Chamberlain discloses the method of claim 22, wherein the string handler further, after providing the search string to the comparator in each cycle of the clock:  	shifts N bytes of data off of the original data; and adds the N bytes of the data to the stored data in the history buffer ([0105]: As shown in FIG. 18, in the second (i.e., latch) part of the clock cycle, all the characters in di,j and tj are shifted one position to the right. A comparator 61 is positioned at each diagonal cell of the d array and determines when the threshold has been exceeded; [0073]: As depicted in FIG. 1, the re-configurable logic device 21 may itself include a plurality of functional logic elements including a data shift register; Fig. 9, Process/Send to Disk Cache/Other 86; [0096]: the target data is processed as at step 86 and the key data requested by the search inquiry is sent to a disk cache 30).

Regarding Claim 24, Chamberlain discloses the method of claim 22, wherein: the search string includes a number of bytes from the original data starting from a starting byte in the original data ([0094]; FIG. 47(a )): 
and the string handler further, after providing the search string to the comparator in each cycle of the clock: increments the starting byte by N bytes ([0011]: if the data is stored in octets, then the accessing circuitry must access the data in octets and process it in an incremental manner), 
thereby configuring the compression subsystem to process a next search string in a next cycle of the clock ([0105]: FIG. 9… Should a match be found, then the target data is processed as at step 86… A logical step 88 is preferably included for returning to the continuous reading of target data from the mass storage medium 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-9, 16, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (US 20180157504 A1) in further view of Beckman et al. (US 20200159840 A1), hereinafter Beckman.

Regarding Claim 3, Chamberlain discloses the electronic device of claim 2.
However, Chamberlain does not explicitly teach “wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring; and the corresponding elements are configured to output a first value for each bit where respective bytes of the substring and the comparison string match and a second value for each bit where respective bytes of the substring and the comparison string do not match.”
([0148]: The hash function applied by hash function unit 253 may generate Y bits of output for the hash key); and the corresponding elements are configured to output a first value for each bit where respective bytes of the substring and the comparison string match ([0148]: A first portion of those Y bits may be used for the hash index),
and a second value for each bit where respective bytes of the substring and the comparison string do not match ([0148]: A second portion of those Y bits may be used to generate a tag that is stored in hash table 224 and used to detect hash collisions on a per-entry basis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain to incorporate the teachings of Beckman to include wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring; and the corresponding elements are configured to output a first value for each bit where respective bytes of the substring and the comparison string match and a second value for each bit where respective bytes of the substring and the comparison string do not match.
The motivation for doing so would be to resolve hash collisions, as recognized by Beckman ([0148] of Beckman: the tags may be used to resolve hash collisions without storing the complete hash key for each byte position).

Regarding Claim 5, Chamberlain discloses the electronic device of claim 4.

On the other hand, in the same field of endeavor, Beckman teaches wherein, when selectively outputting the commands for the compressed data based on the longest matches for the substrings, the command generator is configured to, in a cycle of the clock ([0121]: The one of search engines 214 is configured to perform this hashing and matching for multiple byte positions in the same clock cycle): 
starting from a first match pipeline ([0125]: the algorithm starts at byte position 0 of the input data stream and continues to the end of the file), in round robin order, skip match pipelines that are not to be processed in the cycle of the clock due to a previous longest match (Fig. 7B; [0126]: Hash controller 223 then uses the hash index to access a bucket of hash table 224 that includes history addresses of any previous occurrences of the same string of bytes from the input data stream. History addresses that result from hash collisions may be filtered out); 
when all of the match pipelines are skipped, terminate processing match pipelines for the cycle of the clock without outputting a command (Fig. 20; [0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); 
when one or more match pipelines are not skipped and thus remain to be processed, output, for a next match pipeline in a specified order, a command based on a length of the longest match for the next match pipeline ([0185] Returning to FIG. 13, post processor 273 is configured to process the match vector from match datapath 270 and send the results to path block 232. Post processor 273 determines a match length for each of the matches included in the match vector); and 
process or skip remaining match pipelines in the cycle of the clock based on the length of the longest match for the next match pipeline ([0188]: Path block 232 is configured to pick the best match (i.e., longest and closest, in that order) for each byte position of the input data stream based on the match lengths received from match block 228; [0189]: the selection process performed by pick block 300 may first identify the longest match for the current byte position, and, if there is a tie among two or more matches, pick block 300 may select the match having the smallest distance from the current byte position as the best match).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain to incorporate the teachings of Beckman to include wherein, when selectively outputting the commands for the compressed data based on the longest matches for the substrings, the command generator is configured to, in a cycle of the clock: starting from a first match pipeline, in round robin order, skip match pipelines that are not to be processed in the cycle of the clock due to a previous longest match; when all of the match pipelines are skipped, terminate processing match pipelines for the cycle of the clock without outputting a command; 
The motivation for doing so would be to allow for history-based compression on an input data stream, as recognized by Beckman ([0212] of Beckman: FIG. 22 is a flowchart illustrating an example history-based data compression operation).

Regarding Claim 6, Chamberlain discloses the electronic device of claim 5.
However, Chamberlain does not explicitly teach “wherein the specified order is one of: round robin order; or an order that is determined based on the longest matches for each of the match pipelines that remain to be processed.”
 On the other hand, in the same field of endeavor, Beckman teaches wherein the specified order is one of: round robin order; or an order that is determined based on the longest matches for each of the match pipelines that remain to be processed ([0006]: The path block is configured to pick the best match at each position (i.e., longest and closest, in that order) and send the best match as compressed output of the search block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain to incorporate the teachings of Beckman to include wherein the specified order is one of: round robin order; or an order that is determined based on the longest matches for each of the match pipelines that remain to be processed.
([0018]: The path block is configured to select the longest and closest match at each byte position and merge consecutive matches to form a longer match).

Regarding Claim 7, Chamberlain discloses the electronic device of claim 5.  
However, Chamberlain does not explicitly teach “wherein, when outputting the command, the command generator is configured to: when no match was found or the longest match is shorter than a threshold length, output a literal write command; and when the longest match is longer than the threshold length, output a string copy command.”
On the other hand, in the same field of endeavor, Beckman teaches wherein, when outputting the command, the command generator is configured to: 
when no match was found or the longest match is shorter than a threshold length, output a literal write command ([0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); 
and when the longest match is longer than the threshold length, output a string copy command ([0127]: In some examples, matches longer than M bytes may be truncated, where M is a function of data alignment; [0227]: Path block 232 selects an output for the current byte position, wherein the output for the current byte position comprises one of a reference to the best match for the current byte string or a literal of original data at the current byte position (394)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain to incorporate the teachings of Beckman to include wherein, when outputting the 
The motivation for doing so would be to select output that includes reference to a match for the current string, as recognized by Beckman ([0018]: select an output for the current byte position, wherein the output for the current byte position comprises one of a reference to a match for the current byte string or a literal of original data at the current byte position).

Regarding Claim 8, Chamberlain discloses the electronic device of claim 4.
However, Chamberlain does not explicitly teach “wherein, when selectively outputting the commands for the compressed data based on the longest matches for the substrings, the command generator is configured to, in a cycle of the clock: acquire a count value, if any, from an earlier cycle of the clock or set the count value to zero; until the count value equals zero or there are no remaining match pipelines to be skipped, starting from a first match pipeline, skip each next pipeline in round robin order and decrement the count value; when there are no remaining match pipelines to be skipped, terminate outputting commands for the cycle of the clock and retain a present value of the count value for a subsequent cycle of the clock; and when the count value is zero and one or more match pipelines have not been skipped: when a length of a longest match for the next match pipeline in a specified order is shorter than a threshold value or no match was found, output a literal write command for the next match pipeline and set the count value equal to zero; and when the length of the longest match for the next match pipeline in the specified order is longer than the threshold value, output a string copy command 
 On the other hand, in the same field of endeavor, Beckman teaches wherein, when selectively outputting the commands for the compressed data based on the longest matches for the substrings, the command generator is configured to, in a cycle of the clock: 
acquire a count value, if any, from an earlier cycle of the clock or set the count value to zero; until the count value equals zero or there are no remaining match pipelines to be skipped (Fig. 13; [0185]: post processor 273 counts the number of matching bytes for each history buffer access. The count starts at the current byte position and goes forward as many bytes as possible for the forward matches),
starting from a first match pipeline, skip each next pipeline in round robin order ([0185]: for each of the matches, match controller 229 may count until detecting a “match byte” as a first non-matching byte after a match or a “previous byte” as the last byte that gets matched) and
decrement the count value (Fig. 13; [0185]: Post processor 273 may similarly count backwards from the current byte position for the backward matches); 
when there are no remaining match pipelines to be skipped, terminate outputting commands for the cycle of the clock and retain a present value of the count value for a subsequent cycle of the clock (Fig. 13, [0185]: Post processor 273 sends the forward and backward match lengths for each of the matches to path block 232); and 
when the count value is zero and one or more match pipelines have not been skipped: when a length of a longest match for the next match pipeline in a specified order is shorter than a threshold value or no match was found, output a literal write command for the next match pipeline and set the count value equal to zero ([0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); and 
when the length of the longest match for the next match pipeline in the specified order is longer than the threshold value, output a string copy command associated with the longest match  and set the count value equal to length in bytes of the longest match minus one; and return to the skipping operation ([0096]: When a match initially selected as output for the current byte position has a maximum match length, the path block may determine whether matches at any subsequent byte positions extend the length of the initial match, and, if so, merge the matches to form a longer match at the current byte position. The path block is described in more detail with respect to FIG. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain to incorporate the teachings of Beckman to include wherein, when selectively outputting the commands for the compressed data based on the longest matches for the substrings, the command generator is configured to, in a cycle of the clock: acquire a count value, if any, from an earlier cycle of the clock or set the count value to zero; until the count value equals zero or there are no remaining match pipelines to be skipped, starting from a first match pipeline, skip each next pipeline in round robin order and decrement the count value; when there are no remaining match pipelines to be skipped, terminate outputting commands for the cycle of the clock and retain a present value of the count value for a subsequent cycle of the clock; and when the count value is zero and one or more match pipelines have not been skipped: when a length of a longest match for the next match pipeline in a specified order is shorter than a threshold value or no match was found, output a literal write command for the next match 
The motivation for doing so would be to determine the length of each match, as recognized by Beckman ([0185] Post processor 273 determines a match length for each of the matches included in the match vector).

Regarding Claim 9, Chamberlain discloses the electronic device of claim 1
However, Chamberlain does not explicitly teach “wherein: the search string includes a number of bytes that is N-1 bytes longer than the specified length in bytes of the substrings; and the substrings include each different sequential substring from the search string, with a first substring of the substrings starting from a first byte of the search string and each next substring of the substrings starting from an incrementally longer offset in bytes from the first byte.”
On the other hand, in the same field of endeavor, Beckman teaches wherein: the search string includes a number of bytes that is N-1 bytes longer than the specified length in bytes of the substrings ([0170]: Fig. 15); and 
the substrings include each different sequential substring from the search string ([0170]: As illustrated in FIG. 15, large history buffer 276B is partitioned into 8 large memory banks (Banks 1-8), with a first substring of the substrings starting from a first byte of the search string and each next substring of the substrings starting from an incrementally longer offset in bytes from the first byte ([0170]: Starting at Bank 1, the history data is stored in consecutive stripes of a relatively small fixed length, e.g., 256 bytes, in each of the memory banks up to Bank 8. Once the eighth stripe of data is stored in Bank 8, the process returns to Bank 1 to store the next consecutive data stripe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device of Chamberlain to incorporate the teachings of Beckman to include wherein: the search string includes a number of bytes that is N-1 bytes longer than the specified length in bytes of the substrings; and the substrings include each different sequential substring from the search string, with a first substring of the substrings starting from a first byte of the search string and each next substring of the substrings starting from an incrementally longer offset in bytes from the first byte.
The motivation for doing so would be to store data in consecutive stripes of small lengths, as recognized by Beckman ([0170] of Beckman: the history data is stored in consecutive stripes of a relatively small fixed length).

Regarding Claim 16, Chamberlain discloses the method of claim 15.
However, Chamberlain does not explicitly teach “wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring; and the corresponding elements are configured to output a first value for each bit where respective bytes of the substring and the comparison string match and a second value for each bit where respective bytes of the substring and the comparison string do not match.”
 	On the other hand, in the same field of endeavor, Beckman teaches wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring ([0148]: The hash function applied by hash function unit 253 may generate Y bits of output for the hash key); ([0148]: A first portion of those Y bits may be used for the hash index),
and a second value for each bit where respective bytes of the substring and the comparison string do not match ([0148]: A second portion of those Y bits may be used to generate a tag that is stored in hash table 224 and used to detect hash collisions on a per-entry basis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chamberlain to incorporate the teachings of Beckman to include wherein: the identifier includes a sequence of bits that includes a separate bit for each byte of the substring; and the corresponding elements are configured to output a first value for each bit where respective bytes of the substring and the comparison string match and a second value for each bit where respective bytes of the substring and the comparison string do not match.
The motivation for doing so would be to resolve hash collisions, as recognized by Beckman ([0148] of Beckman: the tags may be used to resolve hash collisions without storing the complete hash key for each byte position).

Regarding Claim 18, Chamberlain discloses the method of claim 17.
However, Chamberlain does not explicitly teach “wherein selectively outputting the commands for the compressed data based on the longest matches for the substrings includes, in a cycle of the clock: starting from a first match pipeline, in round robin order, skipping match pipelines that are not to be processed in the cycle of the clock due to a previous longest match; when all of the match pipelines are skipped, terminating processing match pipelines for the cycle 
On the other hand, in the same field of endeavor, Beckman teaches wherein selectively outputting the commands for the compressed data based on the longest matches for the substrings includes, in a cycle of the clock ([0121]: The one of search engines 214 is configured to perform this hashing and matching for multiple byte positions in the same clock cycle): 
starting from a first match pipeline ([0125]: the algorithm starts at byte position 0 of the input data stream and continues to the end of the file), in round robin order, skip match pipelines that are not to be processed in the cycle of the clock due to a previous longest match (Fig. 7B; [0126]: Hash controller 223 then uses the hash index to access a bucket of hash table 224 that includes history addresses of any previous occurrences of the same string of bytes from the input data stream. History addresses that result from hash collisions may be filtered out); 
when all of the match pipelines are skipped, terminating processing match pipelines for the cycle of the clock without outputting a command (Fig. 20; [0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); 
when one or more match pipelines are not skipped and thus remain to be processed, outputting, for a next match pipeline in a specified order, a command based on a length of the longest match for the next match pipeline ([0188]: Path block 232 is configured to pick the best match (i.e., longest and closest, in that order) for each byte position of the input data stream based on the match lengths received from match block 228); and 
processing or skipping remaining match pipelines in the cycle of the clock based on the length of the longest match for the next match pipeline ([0189]: the selection process performed by pick block 300 may first identify the longest match for the current byte position, and, if there is a tie among two or more matches, pick block 300 may select the match having the smallest distance from the current byte position as the best match).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chamberlain to incorporate the teachings of Beckman to include wherein selectively outputting the commands for the compressed data based on the longest matches for the substrings includes, in a cycle of the clock: starting from a first match pipeline, in round robin order, skipping match pipelines that are not to be processed in the cycle of the clock due to a previous longest match; when all of the match pipelines are skipped, terminating processing match pipelines for the cycle of the clock without outputting a command; when one or more match pipelines are not skipped and thus remain to be processed, outputting, for a next match pipeline in a specified order, a command based on a length of the longest match for the next match pipeline; and processing or skipping remaining match pipelines in the cycle of the clock based on the length of the longest match for the next match pipeline.
The motivation for doing so would be to allow for history-based compression on an input data stream, as recognized by Beckman ([0212] of Beckman: FIG. 22 is a flowchart illustrating an example history-based data compression operation).

Regarding Claim 20, Chamberlain discloses the method of claim 17.

 On the other hand, in the same field of endeavor, Beckman teaches wherein selectively outputting the commands for the compressed data based on the longest matches for the substrings includes, in a cycle of the clock: 
acquiring a count value, if any, from an earlier cycle of the clock or setting the count value to zero; until the count value equals zero or there are no remaining match pipelines to be skipped (Fig. 13; [0185]: post processor 273 counts the number of matching bytes for each history buffer access. The count starts at the current byte position and goes forward as many bytes as possible for the forward matches),
([0185]: for each of the matches, match controller 229 may count until detecting a “match byte” as a first non-matching byte after a match or a “previous byte” as the last byte that gets matched) and
decrementing the count value (Fig. 13; [0185]: Post processor 273 may similarly count backwards from the current byte position for the backward matches); 
when there are no remaining match pipelines to be skipped, terminating outputting commands for the cycle of the clock and retaining a present value of the count value for a subsequent cycle of the clock (Fig. 13, [0185]: Post processor 273 sends the forward and backward match lengths for each of the matches to path block 232); and 
when the count value is zero and one or more match pipelines have not been skipped: when a length of a longest match for the next match pipeline in a specified order is shorter than a threshold value or no match was found, outputting a literal write command for the next match pipeline and setting the count value equal to zero ([0186]: In the case where no match occurs for the current byte sting, the indication may include the literal of original data at the current byte position with number of matches set equal to zero); and 
when the length of the longest match for the next match pipeline in the specified order is longer than the threshold value, outputting a string copy command associated with the longest match ([0096]: When a match initially selected as output for the current byte position has a maximum match length, the path block may determine whether matches at any subsequent byte positions extend the length of the initial match, and, if so, merge the matches to form a longer match at the current byte position. The path block is described in more detail with respect to FIG. 18) and
([0096]: When a match initially selected as output for the current byte position has a maximum match length, the path block may determine whether matches at any subsequent byte positions extend the length of the initial match, and, if so, merge the matches to form a longer match at the current byte position. The path block is described in more detail with respect to FIG. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chamberlain to incorporate the teachings of Beckman to include wherein, when selectively outputting the commands for the compressed data based on the longest matches for the substrings, the command generator is configured to, in a cycle of the clock: acquire a count value, if any, from an earlier cycle of the clock or set the count value to zero; until the count value equals zero or there are no remaining match pipelines to be skipped, starting from a first match pipeline, skip each next pipeline in round robin order and decrement the count value; when there are no remaining match pipelines to be skipped, terminate outputting commands for the cycle of the clock and retain a present value of the count value for a subsequent cycle of the clock; and when the count value is zero and one or more match pipelines have not been skipped: when a length of a longest match for the next match pipeline in a specified order is shorter than a threshold value or no match was found, output a literal write command for the next match pipeline and set the count value equal to zero; and when the length of the longest match for the next match pipeline in the specified order is longer than the threshold value, output a string copy command associated with the longest match and set the count value equal to length in bytes of the longest match minus one; and return to the skipping operation.
([0185] of Beckman: Post processor 273 determines a match length for each of the matches included in the match vector).

Regarding Claim 21, Chamberlain discloses the method of claim 14.
However, Chamberlain does not explicitly teach “wherein: the search string includes a number of bytes that is N-1 bytes longer than the specified length in bytes of the substrings; and the substrings include each different sequential substring from the search string, with a first substring of the substrings starting from a first byte of the search string and each next substring of the substrings starting from an incrementally longer offset in bytes from the first byte.”
On the other hand, in the same field of endeavor, Beckman teaches wherein: the search string includes a number of bytes that is N-1 bytes longer than the specified length in bytes of the substrings ([0170]: Fig. 15); and the substrings include each different sequential substring from the search string ([0170]: As illustrated in FIG. 15, large history buffer 276B is partitioned into 8 large memory banks (Banks 1-8), with a first substring of the substrings starting from a first byte of the search string and each next substring of the substrings starting from an incrementally longer offset in bytes from the first byte ([0170]: Starting at Bank 1, the history data is stored in consecutive stripes of a relatively small fixed length, e.g., 256 bytes, in each of the memory banks up to Bank 8. Once the eighth stripe of data is stored in Bank 8, the process returns to Bank 1 to store the next consecutive data stripe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chamberlain to incorporate the teachings of Beckman to include wherein: the search string includes a number of 
The motivation for doing so would be to store data in consecutive stripes of small fixed lengths, as recognized by Beckman ([0170] of Beckman: the history data is stored in consecutive stripes of a relatively small fixed length).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168